Memorandum Per Curiam.
The plaintiffs failed to establish any negligence on the part of defendant. The key which was lost was its property. The defendant was not a bailee either of the key or of the articles which were stolen. There is no fact established which warranted a finding that the defendant, in the exercise of reasonable care, should have foreseen that one of its employees would take the key or some stranger to it might find the key and enter the apartment to take property. No prior similar incident or bad conduct of any employee was established. (Castorina v. Rosen, 290 N. Y. 445.)
The judgment should be reversed on the law, with $30 costs to defendant, and the complaint dismissed, with appropriate costs in the court below. The appeal from the order should be dismissed.